DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 19 and 20 are subject under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John Pokotylo (registration no 36242) on 10/26/2021.

The application has been amended as follows: 

Claim 1 (Currently Amended):A computer-implemented method for configuring and/or using the same prefix segment identifier (SID) provided for either (A) more than one prefix within an interior gateway protocol (IGP) domain, or (B) one prefix with more than one path computation algorithm within the IGP domain, the computer-implemented method comprising: 
a)  receiving, by a node in the IGP domain, an IGP advertisement including both (1) a prefix SID and (2) a segment routing global block (SRGB) slice identifier; 

c)  responsive to a determination that the SRGB slice identified by the SRGB slice identifier is not provisioned on the node, not processing the prefix SID included in the received IGP advertisement, and otherwise 
	responsive to a determination that the SRGB slice identified by the SRGB slice identifier is provisioned on the node,  
1)  processing the prefix SID and SRGB slice to generate a unique, per SRGB slice, MPLS label for each of the one or more prefix for which the prefix SID is provided, and 
2)  updating a label forwarding information base (LFIB) for the node using the unique, per SRGB slice, MPLS label for each of the one or more prefix for which the prefix SID is provided and the one or more prefix for which the prefix SID is provided. 

Claim 2 (Original): The computer implemented method of claim 1 wherein the act of processing the prefix SID and SRGB slice to generate a unique, per SRGB slice, label for the prefix includes adding the prefix SID, as an index value, to a base defined by the SRGB slice. 

Claim 3 (Original): The computer implemented method of claim 1 wherein the act of processing the prefix SID and SRGB slice to generate a unique, per SRGB slice, label 
 
Claim 4 (Original): The computer-implemented method of claim 1 wherein the LFIB for the node includes an entry with the unique, per SRGB slice, label for the prefix and the prefix, the computer-implemented method further comprising:
d) receiving a packet including the prefix;
e) using the prefix to look up the unique, per SRGB slice, label in the LFIB; and
f) forwarding the packet using the unique, per SRGB slice, label. 

Claim 5 (Original): The computer-implemented method of claim 1, wherein the router belongs to a specific slice of an SR domain within the IGP domain. 

Claim 6 (Original): The computer-implemented method of claim 1, wherein the router belongs to at least two specific slices of an SR domain within the IGP.

Claim 7 (Original): The computer-implemented method of claim 1, wherein the same prefix SID is provided for more than one prefix within the IGP domain. 

Claim 8 (Original): The computer-implemented method of claim 1, wherein the same prefix SID is provided for one prefix with more than one path computation algorithm within the IGP domain. 
Claim 9 (Previously Presented): The computer-implemented method of claim 1, wherein the IGP advertisement is a prefix SID sub-TLV carried in a Network Layer Reachability Information (NLRI) field and including both (1) the prefix SID and the segment routing global block (SRGB) slice identifier. 

Claim 10 (Original): The computer-implemented method of claim 1, wherein the SRGB slice corresponds to a ring. 

Claims 11-18 (Canceled)

Claim 19 (Currently Amended): A network device for configuring and/or using the same prefix segment identifier (SID)  provided for either (A) more than one prefix within an interior gateway protocol (IGP) domain, or (B) one prefix with more than one path computation algorithm within the IGP domain, the device comprising:
a) an interface;
b) at least one processor; and
c) a storage device storing processor-executable instructions which, when executed by the at least one processor, cause the at least one processor to perform a method responsive to receiving, by the interface, an IGP advertisement including both (1) a prefix SID and (2) a segment routing global block (SRGB) slice identifier, the method including 
1) determining whether or not the SRGB slice identified by the SRGB slice identifier is provisioned on the network device, and 2) responsive to a determination that the SRGB slice identified by the SRGB slice identifier is not provisioned on the network device, not processing the prefix SID included in the received IGP advertisement, and otherwise
 responsive to a determination that the SRGB slice identified by the SRGB slice identifier is provisioned on the network device,
 - processing the prefix SID and SRGB slice to generate a unique, per SRGB slice, MPLS label for each of the one or more prefix for which the prefix SID is provided, and 
-  updating a label forwarding information base (LFIB) for the node using the unique, per SRGB slice, MPLS label for each of the one or more prefix for which the prefix SID is provided and the one or more prefix for which the prefix SID is provided. 

Claim 20 (Currently Amended): A non-transitory computer-readable medium storing computer-executable instructions which, when executed by at least one computer, cause the computer to perform a computer-implemented method for configuring and/or using the same prefix segment identifier (SID) provided for either (A) more than one prefix within an interior gateway protocol (IGP) domain, or (B) one prefix with more than one path computation algorithm within the IGP domain, the computer-implemented method including
a) receiving, by a node in the IGP domain, an IGP advertisement including both (1) a prefix SID and (2) a segment routing global block (SRGB) slice identifier, b) determining whether or not the SRGB slice identified by the SRGB slice identifier is provisioned on the node, and c) responsive to a determination that the SRGB slice identified by the SRGB slice identifier is not provisioned on the node, not processing the prefix SID included in the received IGP advertisement, and otherwise
responsive to a determination that the SRGB slice identified by the SRGB slice identifier is provisioned on the node,
1)  processing the prefix SID and SRGB slice to generate a unique, per SRGB slice, MPLS label for each of the one or more prefix for which the prefix SID is provided,
2)  updating a label forwarding information base (LFIB) for the node using the unique, per SRGB slice, MPLS label for each of the one or more prefix for which the prefix SID is provided and the one or more prefix for which the prefix SID is provided. 


Allowable Subject Matter
Claims 1-10, 19 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The closest prior art Yu (US 2021/0119917 A1) teaches generate a label of the next-hop network device based on the address of the next-hop network device in the routing entry in para 0105, however it fails to teach “responsive to a determination that the SRGB slice identified by the SRGB slice identifier is not provisioned on the node, not processing the prefix SID included in the received IGP advertisement, and otherwise responsive to a determination that the SRGB slice identified by the SRGB slice identifier is provisioned on the node, 1)  processing the prefix SID and SRGB slice to generate a unique, per SRGB slice, MPLS label for each of the one or more prefix for which the prefix SID is provided, and 2)  updating a label forwarding information base (LFIB) for the node using the unique, per SRGB slice, MPLS label for each of the one or more prefix for which the prefix SID is provided and the one or more prefix for which the prefix SID is provided.” in addition to other limitations of claim 1. 

Regarding claim 19, The closest prior art Yu (US 2021/0119917 A1) teaches generate a label of the next-hop network device based on the address of the next-hop network device in the routing entry in para 0105, however it fails to teach “responsive to a determination that the SRGB slice identified by the SRGB slice identifier is not provisioned on the node, not processing the prefix SID included in the received IGP advertisement, and otherwise responsive to a determination that the SRGB slice identified by the SRGB slice identifier is provisioned on the network device,  processing the prefix SID and SRGB slice to generate a unique, per SRGB slice, MPLS label for each of the one or more prefix for which the prefix SID is provided, and   updating a label forwarding information base (LFIB) for the node using the unique, per SRGB slice, MPLS label for each of the one or more prefix for which the prefix SID is provided and the one or more prefix for which the prefix SID is provided.” in addition to other limitations of claim 19.

Regarding claim 20, The closest prior art Yu (US 2021/0119917 A1) teaches generate a label of the next-hop network device based on the address of the next-hop network device in the routing entry in para 0105, however it fails to teach “responsive to a determination that the SRGB slice identified by the SRGB slice identifier is not provisioned on the node, not processing the prefix SID included in the received IGP advertisement, and otherwise responsive to a determination that the SRGB slice identified by the SRGB slice identifier is provisioned on the node, 1)  processing the prefix SID and SRGB slice to generate a unique, per SRGB slice, MPLS label for each of the one or more prefix for which the prefix SID is provided,
2)  updating a label forwarding information base (LFIB) for the node using the unique, per SRGB slice, MPLS label for each of the one or more prefix for which the prefix SID is provided and the one or more prefix for which the prefix SID is provided.” in addition to other limitations of claim 20.

Claims 2-10 are allowed as being dependent on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416  

/AJIT PATEL/Primary Examiner, Art Unit 2416